IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1560
                            Filed February 17, 2021


IN THE INTEREST OF E.H.,
Minor Child,

R.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Crystal L. Ely of North Iowa Youth Law Center (until withdrawal) and

Cameron M. Sprecher of Sprecher Law Office, PLC, Mason City, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Jane Wright, Forest City, attorney and guardian ad litem for minor child.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                           2


MAY, Presiding Judge.

       A mother appeals from the termination of her parental rights to her child,

E.H.1 She argues (1) the State failed to satisfy the statutory grounds authorizing

termination, (2) the Iowa Department of Human Services (DHS) failed to make

reasonable efforts toward reunification, and (3) she should be given additional time

to work toward reunification. We affirm.

       We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

       We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interest, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. “However, if a parent

does not challenge a step in our analysis, we need not address it.” In re J.P.,

No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

       The mother claims the State failed to satisfy the statutory grounds

authorizing termination. The juvenile court found grounds for termination under



1The father filed a notice of appeal from the termination of his parental rights. But
he failed to file a timely petition on appeal. See Iowa R. App. P. 6.201(1)(b), (3).
So his appeal was dismissed.
                                        3


Iowa Code section 232.116(1)(e) and (h) (2020). When, as here, the juvenile court

terminates on multiple statutory grounds, we may affirm on any ground supported

by the record. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We focus on

section 232.116(1)(h). Section 232.116(1)(h) authorizes termination of a parent’s

parental rights when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
      the child’s parents for at least six months of the last twelve months,
      or for the last six consecutive months and any trial period at home
      has been less than thirty days.
              (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.

      The mother only challenges the fourth element, whether E.H. could be

returned to her home. The fourth element is satisfied when the State establishes

a child cannot be safely returned to the parent at the time of the termination

hearing. In re T.W., No. 20-0145, 2020 WL 1881115, at *2–3 (Iowa Ct. App. Apr.

15, 2020).

      Throughout this case there have been substantial concerns about the

mother’s unstable housing situation, lack of income, and inability to budget

appropriately. The mother contends: “[T]he only reason [she] consented to the

removal [of E.H.] . . . was due to the lack of housing” and she has now “been

approved for housing under Section 8 and is imminently likely to be able to provide

a safe and stable home for E.H.” See Daniels v. City of Des Moines Mun. Hous.

Agency, No. 10-0196, 2010 WL 3503539, at *3–4 (Iowa Ct. App. Sept. 9, 2010)

(providing an overview of “the Section 8 housing assistance program”). While the
                                           4


mother testified at the termination hearing that she received her Section 8 “housing

paperwork in the mail,” she had yet to “fill[] it out.” She still had “to go through the

application process” after recently obtaining part-time employment. The mother

has been trying to find housing since the beginning of this case, over a year ago.

At the time of the termination hearing, the mother temporarily resided in a one-

bedroom apartment with the father and another couple.2               And the mother

acknowledged that the court would not find her current housing to be appropriate

for E.H.

       Of course, a parent’s impoverished condition should not be the sole basis

of a termination decision. See In re Z.T.D., 478 N.W.2d 426, 428 (Iowa Ct. App.

1991). But a parent must be able to provide their child with the basic necessities

of life, such as a roof over their head and food on the table. See In re P.L., 778

N.W.2d 33, 39 (Iowa 2010) (noting the court considers “the physical, mental, and

emotional condition and needs of the child” when determining whether to terminate

a parent’s rights (quoting Iowa Code § 232.116(2))); see also In re B.M.M., No. 11-

0203, 2011 WL 1376882, at *2–3 (Iowa Ct. App. Apr. 13, 2011).

       Here, the record raises fundamental concerns about the mother’s ability to

care for E.H. E.H. was born prematurely, has some delayed development, a heart

murmur, breathing issues, and eczema. It is critical that E.H. not be around people

who smoke. Yet, the mother only recently quit smoking and at the time of the

termination hearing she lived in a one-bedroom apartment with individuals that

continue to smoke.


2 Housing difficulties have been exacerbated due to the mother’s husband, E.H.’s
father, being on the sex offender registry.
                                          5


       Additional barriers to reunification include the mother’s limited ability to

“meet the needs for [E.H.], understand[] his developmental needs,” and “provide

for him,” as well as the mother’s “emotional and mental health issues,” and her

difficulty in “follow[ing] through with [E.H.’s] doctor’s orders, understand[ing] them,

[and] reach[ing] out [to] get [E.H.] help if he were to need it.” These concerns are

especially troubling in light of E.H.’s extensive medical issues and the special care

he requires.

       All things considered, we think the record is clear that the mother was not

prepared to safely care for E.H. at the time of the termination hearing. See In re

A.F., No. 19-1668, 2020 WL 569643, at *2 (Iowa Ct. App. Feb. 5, 2020) (finding a

“history of unstable housing and employment weighs against a finding that the

children could be safely returned to” the mother). We recognize, though, the State

“must show reasonable efforts [toward reunification] as a part of its ultimate proof

the child cannot be safely returned to the care of a parent.” In re C.B., 611 N.W.2d

489, 493 (Iowa 2000). And here, the mother claims DHS did not make reasonable

efforts. She points to the juvenile court’s finding in March 2020 that “some basic

services have not been offered,” specifically the parents were not provided weekly

status sessions.

       But after that order was entered, the mother’s provider was changed and

she was given a new care coordinator. See Iowa Code § 232.99(3). The mother

was then offered additional services, including weekly status sessions. Yet the

mother resisted or refused a number of the services offered to her.

       While DHS must make reasonable efforts toward reunification, “the parent[]

bear[s] an equal obligation to demand other, different, or additional services before
                                          6

a permanency or termination hearing.” In re A.O., No. 11-1937, 2012 WL 300406,

at *2 (Iowa Ct. App. Feb. 1, 2012). Here, the mother does not claim that weekly

status sessions were never provided to her after the court’s March 2020 order.

And she does not state what additional services DHS should have provided her.

See id. So this issue is not preserved for our review. See In re A.A.G., 708 N.W.2d

85, 91 (Iowa Ct. App. 2005).

       With the reasonable-efforts issue resolved, we focus again on the core

question under section 232.116(1)(h)(4): Did the State prove by clear and

convincing evidence that E.H. could not be returned to the mother at the time of

the termination hearing? For reasons already discussed, we answer that question

in the affirmative. So this step in our analysis is satisfied. See Z.P., 948 N.W.2d

at 524 (affirming termination where the parent “was not prepared to assume a

parenting role at the time of trial”).

       Next, we address the mother’s request for additional time. The juvenile

court may defer termination for a period of six months if it is able to “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six-month period.” Iowa Code

§ 232.104(2)(b). The mother does not specify what changes she will achieve in

six months. Nor do we see good reason to think that, within six months, the child

could be returned to the mother’s care. At the time of the termination hearing, she

was not fully engaged in DHS services. The mother had not progressed beyond

fully supervised visits with E.H. And DHS opined that it would be a “significant

amount of time” before she could even move to semi-supervised visits. We can
                                          7


only speculate when, if ever, the mother would be able to care for E.H. on her own.

We will not force E.H. to wait while the mother may or may not find stability. See

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (“We do not ‘gamble with the child[]’s

future’ by asking them to continuously wait for a stable biological parent,

particularly at such tender ages.” (citation omitted)).

       The juvenile court was correct in terminating the mother’s parental rights.

       AFFIRMED.